Title: From Thomas Jefferson to John Wayles Eppes, 22 January 1802
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Washington Jan. 22. 1802
          
          Yours of the 6th. has been duly recieved. but the printer has been slow in making up for me the documents you desired. they are now inclosed. the Census is not yet printed. the bill for the Military establishment, on the scale proposed by the Executive, passed the H. of R. yesterday by about 58. or 60. votes against 12. a proposition to strike out the Brigadier General had a good deal divided both Republicans & Federalists. he was retained by a mixt vote of both parties 54. to 36. our friends have not yet learned to draw well together, and there has been some danger of a small section of them, aided by the feds, carrying a question against the larger section. they have seen however that this practice would end in enabling the feds to carry every thing as they please, by joining whichever section of Republicans they chose; and they will avoid this rock. I fancy we are all agreed on all the other interesting points, & that there will be no difficulty on the navy, or repeal of the taxes. when they come to striking out unnecessary officers from the civil list, there will probably be some differences in detail. there will also be a difference on the militia law, whether there shall be a part of it made select? within 2. or 3. days the other party expect their 2. absent Senators, Ross & Ogden. they will then be 15. and 15. we having two absent, Bradley (whose wife is dying) and another of whom nobody has yet heard at all. in this state of things should one of the friends of the Judiciary repeal be out of his seat a moment, that bill could be called up & negatived.
          I am sorry the division into Captaincies has not been proposed. but it is not in my power to sketch it. some gentlemen here, who take an interest in the turnpike established at the head of Patomac, have desired me to mention the cost of that kind of road here. we have made some miles here of as fine gravel road as can be shewn in England. but we had one hill to dig through 20. or 30 feet deep, & 2. others to dig down to that depth & kept no separate account. we suppose that the rounding the bed of the road 18. I. high in the middle, clearing it of stones, & laying on a coat of 14. I. gravel costs 1000. D. a mile. in Massachusetts they have done upwards of 100. miles, which costs them from 700. to 1000. D. a mile, according to the convenience & nature of the stone, which they are obliged to use, for want of gravel, breaking it into small pieces. in our country where labour is so much cheaper than in Massachusetts, (to wit negroes hired by the year) it would certainly cost less than there. a letter from Edgehill yesterday informed me all were well there. I hope Maria & the little one continue so. it will always relieve me to hear it as well as of your own health. accept assurances of my affectionate esteem & attachment
          
            Th: Jefferson
          
        